              Case 2:20-cv-01538-RSM Document 22 Filed 08/25/21 Page 1 of 4




 1                                                     THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10
      QUNESHIA RAWLS, individually and on                 Case No. 2:20-cv-01538-RSM
11    behalf of all others similarly situated,
12                                   Plaintiffs,          JOINT STIPULATION TO EXTEND
                                                          DEADLINE FOR DEFENDANT TO
13            v.                                          RESPOND TO PLAINTIFF’S
14                                                        COMPLAINT
      CONVERGENT OUTSOURCING, INC.,
15
                                     Defendant.
16

17                                        I.       STIPULATION

18          Pursuant to LCR 7, Plaintiff QUNESHIA RAWLS and the opt-in Plaintiffs, by and through

19   their counsel, Frank Freed Subit & Thomas, LLP and Anderson Alexander, PLLC, and Defendant

20   CONVERGENT OUTSOURCING INC., by and through its counsel, Jackson Lewis P.C., hereby

21   stipulate and jointly move this Court for an order extending the deadline for Defendant to file and

22   serve its Response to Plaintiff’s Complaint and extending all other case management deadlines

23   accordingly.

24          The parties have continued in their efforts at exploring an early negotiated resolution; and

25   to that end, Convergent has produced and the parties have analyzed substantial time, pay, and

26   related data for the putative collective/class outlined in the Complaint. The parties had to continue

27   their previously scheduled mediation date with mediator Michael Russell (August 11, 2021), but

28   have rescheduled their mediation for the earliest mutually convenient alternate date available,
      JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                         Jackson Lewis P.C.
      COMPLAINT - 1                                                           520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
      (Case No. 2:20-cv-00888-RAJ)                                                  (206) 405-0404
                 Case 2:20-cv-01538-RSM Document 22 Filed 08/25/21 Page 2 of 4




 1   October 7, 2021, where they plan to work in good faith to achieve an early resolution of this matter.
 2   The parties seek to avoid the time, effort, and costs associated with ongoing litigation pending the
 3   results of their efforts to resolve this matter; and according, ask this Court to further extend the
 4   above deadlines.
 5          Specifically, the parties request that the Court extent the current deadline for Defendant to
 6   file and serve its Response to Plaintiff’s Complaint from August 25, 2021, until October 21, 2021
 7   (i.e., two weeks after the above referenced mediation) so that the parties can continue their efforts
 8   to engage in good faith efforts to explore the resolution of this action.
 9          The parties stipulate that good cause exists under LCR 7, Fed. R. Civ. P 16(b)(2), and LCR
10   16(b) to continue the above-referenced deadlines because the parties have agreed to engage in a
11   near term, good faith exploration of a resolution of this matter that could obviate any further
12   proceedings. The parties likewise stipulate that the requested extension promotes the policy
13   supporting the voluntary resolution of disputes and preservation of judicial resources, and would
14   facilitate an orderly administration of justice.
15          This Stipulation is based upon the following, and the parties agree:
16          1.       That this request is made in good faith and not for the purpose of delay.
17          2.       That nothing in this Stipulation, nor the fact of entering the same, shall be construed
18   as waiving any claim and/or defense held by any party.
19          IT IS SO STIPULATED.
20
            ///
21
            ///
22
            ///
23

24          ///

25          ///

26          ///
27
            ///
28
      JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                            Jackson Lewis P.C.
      COMPLAINT - 2                                                              520 Pike Street, Suite 2300
                                                                                 Seattle, Washington 98101
      (Case No. 2:20-cv-00888-RAJ)                                                     (206) 405-0404
               Case 2:20-cv-01538-RSM Document 22 Filed 08/25/21 Page 3 of 4




 1           DATED this 19th day of August 2021.

 2   FRANK FREED SUBIT & THOMAS LLP                           JACKSON LEWIS P.C.
 3   By:      /s/ Michael Subit                         By:       /s/ Peter H. Nohle
           Michael C. Subit, WSBA #40801                      Peter H. Nohle, WSBA # 35849
 4
           Marc C. Cote WSBA #39824                           Daniel P. Crowner, WSBA #37136
 5         705 Second Avenue, Suite 1200                      520 Pike Street, Suite 2300
           Seattle, WA 98104                                  Seattle, WA 98101
 6         Telephone: 206-682-6711                            Telephone: 206-405-0404
           msuibt@frankfreed.com                              Peter.Nohle@jacksonlewis.com
 7         mcote@frankfreed.com                               Daniel.Crowner@jacksonlewis.com
 8
           Attorneys for Plaintiff and Putative Class         Attorneys for Defendant
 9         Members

10

11   ANDERSON ALEXANDER, PLLC
12

13   By:       /s/ Clif Alexander
           Clif Alexander (Pro Hac Vice
14
           Anticipated)
15         Texas Bar No. 24064805
           Austin Anderson (Pro Hac Vice
16         Anticipated)
           Texas Bar No. 24045189
17         819 N. Upper Broadway
18         Corpus Christi, TX 78401
           Telephone: 361-452-1279
19         clif@a2xlaw.com
           austin@a2xlaw.com
20
           Attorneys for Plaintiff and Putative Class
21         Members
22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                           Jackson Lewis P.C.
     COMPLAINT - 3                                                             520 Pike Street, Suite 2300
                                                                               Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                    (206) 405-0404
           Case 2:20-cv-01538-RSM Document 22 Filed 08/25/21 Page 4 of 4




 1                                       II.     ORDER
 2        Pursuant to the above stipulation, it is SO ORDERED.
 3
          DATED this 25th day of August, 2021.
 4

 5

 6

 7                                             A
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO             Jackson Lewis P.C.
     COMPLAINT - 4                                               520 Pike Street, Suite 2300
                                                                 Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                      (206) 405-0404
